Citation Nr: 0416893	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972 and from January 1978 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.

REMAND

The veteran's service medical records show that she was 
evaluated by the Psychiatric Department at a service hospital 
in November 1978, and underwent joint and individual sessions 
at a social work service from April 1980 through June 1980.  
It was reported that on the medical history portion of her 
January 1981 service separation examination that she was 
treated for depression caused by the stress of military 
service and the stress of family life.  

Medical history obtained after service show that she became 
depressed after a hysterectomy and divorce in 1995, and has 
had psychiatric diagnoses since then that have included major 
depression.  She has also reported that she experienced 
multiple and chronic childhood sexual abuse and maternal 
neglect.  

There is no current medical opinion as to a relationship 
between psychiatric symptoms noted in service and the 
veteran's currently diagnosed depressive disorder.  
Accordingly, the case is remanded to the RO for the following 
action:

The veteran should be scheduled for a VA 
psychiatric examination to identify 
whether any current mental disorder is 
related to service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
assume that the veteran's reported 
history of treatment for depression, 
recorded on the medical history form at 
separation, is accurate.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any currently diagnosed 
mental disorder is in any way causally or 
etiologically related to disease or 
injury during the veteran's period of 
active service.  Please note that she is 
presumed to have been free of mental 
disorders when she began service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


